DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed August 4, 2022, applicant submitted an amendment filed on November 3, 2022, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach that the presentation support system further comprises a related presentation material display control unit configured to cause the display unit to display the related presentation material related to the subsequent related term using the information on the subsequent related term related to the analyzed related term selected by the subsequent related term selection unit.  On page 6 of the Office Action dated August 4, 2022, it is noted that the Office inadvertently recited the name Knight, however, the citation should have been McGreevy, as noted throughout the office action, since Knight had been withdrawn.  
McGreevy teaches causing the display to display related presentation material, hence the McGreevy teaches a display device (p. 0397).  Although Applicants provides an example of presentation material (PowerPoint slides), those details are not claimed, in which display to display related presentation material is broadly interpreted as displaying data.  The PTO must give claim words their broadest reasonable meaning in their ordinary usage, as understood by one of ordinary skill in the art.  Therefore, Applicants arguments have been considered, but are not persuasive.   
Applicants argue that the claims are statutory under 101 since the claims recite generic computer components, such as a memory, computer, display, etc.  It is noted that the recited components are generic processors performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims remain rejected for reasons as set forth below.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of presenting data, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “various units” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language a presentation material storage unit configured to store a presentation material (cane be done by a user having data stored on a piece of paper); a related term storage unit configured to store a plurality of related terms related to the presentation material stored by the presentation material storage unit (can be done by a user comparing the data and correlating it accordingly); a subsequent information storage unit configured to store information on a subsequent related term as one or a plurality of related terms preferred to be used next to each of the plurality of related terms stored by the related term storage unit (can be done by a user storing related terms); a term analysis unit configured to analyze a word included in a conversation to obtain conversation information (can be done by a user analyzing data); a related term analysis unit configured to analyze whether the word analyzed by the term analysis unit is any of the plurality of related terms (can be done by a user comparing the data and correlating it accordingly); a display unit configured to display the presentation material (can be done by displaying the data on a screen or a piece of paper); and a subsequent related term selection unit configured to select the subsequent related term related to an analyzed related term from the subsequent information storage unit using information on the analyzed related term as the related term analyzed by the related term analysis unit (can be done by a user analyzing data and correlating it accordingly) wherein the presentation material storage unit is configured to associate each related presentation material included in the presentation material with any of the plurality of related terms and store the related presentation material (can be done by a user providing synonyms for the data presented), and the presentation support system further comprises a related presentation material display control unit configured to cause the display unit to display the related presentation material related to the subsequent related term using the information on the subsequent related term related to the analyzed related term selected by the subsequent related term selection unit (can be done by a user displaying the data that has been converted).
The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar language such as display data and storing data, which are all mental processing and non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 102 as being anticipated by McGreevy (PGPUB 2003/0078913).  

Regarding claim 1, McGreevy discloses presentation support system comprising: 
a presentation material storage unit configured to store a presentation material (memory to store contextual models; p. 0392-0393); 
a related term storage unit configured to store a plurality of related terms related to the presentation material stored by the presentation material storage unit (relationship-fig. 6A, p. 0062, 0319-0321, 0328, 0339, 0343, 0348, 0397); 
a subsequent information storage unit configured to store information on a subsequent related term as one or a plurality of related terms preferred to be used next to each of the plurality of related terms (subsequent term; p. 0062, 0321, 0328, 0339, 0343, 0348) stored by the related term storage unit (memory to store contextual models; p. 0392-0393); 
a term analysis unit configured to analyze a word included in a conversation to obtain conversation information (analyze data; p. 0390-0395); 
a related term analysis unit configured to analyze whether the word analyzed by the term analysis unit is any of the plurality of related terms (fig. 6), 
a display unit configured to display the presentation material, wherein the display unit is a monitor (display device; p. 0397); and 
a subsequent related term selection unit (subsequent related term) configured to select the subsequent related term related to an analyzed related term from the subsequent information storage unit using information on the analyzed related term as the related term analyzed by the related term analysis unit (p. 0062, 0328, 0339, 0343, 0348), 
wherein the presentation material storage unit is configured to associate each related presentation material included in the presentation material with any of the plurality of related terms and store the related presentation material (fig. 6A, p. 0062, 0319-0321, 0328, 0339, 0343, 0348), and 
the presentation support system further comprises a related presentation material display control unit configured to cause the display unit to display the related presentation material (display device; p. 0397) related to the subsequent related term using the information on the subsequent related term related to the analyzed related term selected by the subsequent related term selection unit (fig. 6A, p. 0062, 0319-0321, 0328, 0339, 0343, 0348).
Regarding claim 2, McGreevy discloses a system further comprising a related term display control unit configured to cause the display unit (display device; p. 0397) to display the subsequent related term related to the analyzed related term selected by the subsequent related term selection unit (fig. 6A, p. 0062, 0319-0321, 0328, 0339, 0343, 0348).  
20the system further comprises a related presentation material display control unit configured to cause the display unit to display the related presentation material related to the subsequent related term using the information on the subsequent related term related to the analyzed related term selected by the subsequent related term selection unit (fig. 6A, p. 0062, 0319-0321, 0328, 0339, 0343, 0348).  
Regarding claim 4, McGreevy discloses system further comprising a used related term storage unit configured to associate the related term analyzed by the related term analysis unit with the conversation information (relationship-fig. 6A, p. 0062, 0319-0321, 0328, 0339, 0343, 0348) and store the related term (memory to store contextual models; p. 0392-0393).  
Regarding claim 7, McGreevy discloses system wherein the subsequent information storage unit is configured to store a plurality of 21patterns of the information on the subsequent related terms (pattern matching; 0052, 0379), and 
the subsequent related term selection unit is configured such that when any of the plurality of patterns is selected, the subsequent related term selection unit selects the subsequent related term related to the selected pattern (fig. 6 with 0062, 0319-0321, 0328, 0339, 0343, 0348).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGreevy in view of Chow et al. (PGPUB 2011/0107205), hereinafter referenced as Chow.

Regarding claim 5,  McGreevy discloses a system as described above, but does not specifically teach wherein the plurality of related terms include a taboo word prohibited to be used related to the presentation material, the subsequent information storage unit includes a correction word as the subsequent related term related to the taboo word, and the presentation support system further comprises a correction guide unit configured such that when the word analyzed by the related term analysis unit is the taboo word, the correction guide unit causes the display unit to display the correction word.  
Chow discloses a system wherein the plurality of related terms include a taboo word prohibited to be used related to the presentation material, the subsequent information storage unit includes a correction word as the subsequent related term related to the taboo word, and the presentation support system further comprises a correction guide unit configured such that when the word analyzed by the related term analysis unit is the taboo word, the correction guide unit causes the display unit to display the correction word (substituting sensitive terms), for facilitating document sanitation.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to personalize the output data.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGreevy in view of Roy et al. (PGPUB 2008/0091423), hereinafter referenced as Roy.

Regarding claim 6, McGreevy disclose a system as described above, but does not specifically teach wherein the information on the subsequent related term stored by the subsequent information storage unit is updated by analyzing an order of appearance of the plurality of related terms included in a plurality of conversations related to the presentation material.  
Roy discloses a system wherein the information on the subsequent related term stored by the subsequent information storage unit is updated by analyzing an order of appearance of the plurality of related terms included in a plurality of conversations related to the presentation material (ordered by their appearances; p. 0047), to assist with creating and maintaining data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to refine data to improve system performance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657